In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated October 15, 1985, which, after a hearing, granted the defendant’s motion to dismiss the complaint for lack of personal jurisdiction, and, inter alia, dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
We find no basis for disturbing the hearing court’s determination that the defendant had not been properly served with the summons and complaint in this action.
The plaintiff’s other contentions do not warrant reversal. Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.